Case 6:18-cv-00060-TH-KNM Document 17 Filed 10/21/20 Page 1 of 2 PageID #: 111




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

 JOE JIMENEZ, #2072588                            §

 VS.                                              §                  CIVIL ACTION NO. 6:18cv60

 DIRECTOR, TDCJ-CID                               §
                                     ORDER OF DISMISSAL
        Petitioner Joe Jimenez, a state prisoner confined within the Texas Department of Criminal

 Justice (TDCJ) proceeding pro se, filed this federal petition for a writ of habeas corpus pursuant

 to 28 U.S.C. § 2254 challenging two disciplinary proceedings. The petition was referred to United

 States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions of

 law, and recommendations for the disposition of the petition.

        On August 31, 2020, Judge Mitchell issued a Report, (Dkt. #15), recommending that

 Petitioner’s federal habeas petition be denied, with prejudice, and that Petitioner be denied a

 certificate of appealability sua sponte. A copy of this Report was sent to Petitioner at his address,

 with an acknowledgment card. The docket reflects that Petitioner received a copy of the Report on

 September 25, 2020, (Dkt. #16). However, to date, objections to the Report have not been filed

 and Petitioner has not communicated with the Court since March 2018.

        Because objections to Judge Mitchell’s Report have not been filed, Petitioner is barred

 from de novo review by the District Judge of those findings, conclusions, and recommendations

 and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

 factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

 United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




                                                  1
Case 6:18-cv-00060-TH-KNM Document 17 Filed 10/21/20 Page 2 of 2 PageID #: 112




        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

 Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989) (holding

 that where no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly

 erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #15), is

 ADOPTED as the opinion of the Court. Further, it is

        ORDERED that Petitioner’s federal habeas petition is hereby DENIED with prejudice.

 Moreover, it is

        ORDERED that Petitioner is DENIED a certificate of appealability sua sponte. Finally, it

 is

        ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED as MOOT.

        SIGNED this the 21 day of October, 2020.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge




                                                  2
